Title: Pass for David Geddes, [25 August 1779]
From: Jefferson, Thomas
To: 



Virginia to wit.
[25 August 1779]

The bearer hereof Mr. Geddes assistant Paymaster general to the troops of Convention now within this commonwealth, is permitted to pass attended by his servant, from the county of Albemarle by the way of Richmond and of the honourable Archibald Cary’s along such direct roads as he shall chuse, to Williamsburg, and to return by the same way, using reasonable dispatch, avoiding communication with all prisoners of war, other than the Convention troops, and still considering himself as under all the obligations of his parole other than that which restrains him within certain limits, with which restraint this passport is meant to dispense so far only as is herein before expressed. Given under my hand this 25th. day of August 1779.

 Th: J.

